                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO

 BRIAN HOGUE,
                                             Case No. 1:17-cv-00373-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 KEITH YORDY and KEVIN
 KEMPF, sued in their official and
 individual capacities, and
 SERGEANT JOHN DOE, sued in his
 individual capacity,

        Defendants.



                               INTRODUCTION

      Before the Court is Defendant Keith Yordy and Henry Atencio’s Renewed

Motion for Summary Judgment (Dkt. 41). For the reasons explained below and in

this Court’s September 19, 2019 Order (Dkt. 40), the Court will grant the motion

and enter judgment in defendants’ favor.

                                BACKGROUND

      In September 2019, this Court denied Defendants’ motion for summary

judgment for the sole purpose of allowing plaintiff the opportunity to conduct

additional discovery. See Dkt. 40. Plaintiff was given 90 days in which to conduct



MEMORANDUM DECISION AND ORDER - 1
discovery so that he would be in a position to put forward evidence to defend the

motion. The 90-day period has elapsed, and plaintiff has not come forward with

any additional evidence or briefing. Defendants have thus renewed their motion for

summary judgment. Plaintiff does not oppose the renewed motion. Accordingly,

the Court will grant the motion and enter summary judgment in defendants’ favor.

      The Court undertook a thorough analysis of the arguments and evidence in

its earlier order. Rather than reiterating that order here, the Court will instead

simply incorporate that order by reference.

                                       ORDER

      IT IS ORDERED that Defendant Yordy and Atencio’s Renewed Motion

for Summary Judgment (Dkt. 41) is GRANTED. Judgment will be set out in a

separate document, as required by Federal Rule of Civil Procedure 58(a).

                                               DATED: February 3, 2020


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 2
